PER CURIAM.
The main question involved in this case is a •question of fact,—as to whether the award was justified by the •evidence. We are of opinion that it was, and do not think it neces*114sary to rehearse the evidence, but merely give our conclusion, as derived from the argument and examination of the case. It is, however, claimed that one of the mortgagees was not required by the decree to release the mortgage in respect to the piece of property described in the action which is called “No. 1.” It is urged upon the part of the respondent that such release is not necessary, as the mortgage in question has become merged. We do not think, in view of the condition of this record, that the defendants should be required to depend upon such merger, but that the decree in action No. 1 should be modified by requiring a release from the mortgage as a condition of payment, and, as modified, affirmed, without costs. In action No. 2 no such question exists, and the judgment should be affirmed, with costs.